Citation Nr: 0315446	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
gastrointestinal disability, including ulcers.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in February 
2001 for additional development.  That development having 
been completed, the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested by the RO.

2.	Service connection for a stomach disability was most 
recently denied by the Board in a decision dated in June 
1996.

3.	Service connection for a back disability was most recently 
denied by the Board in a decision dated in March 1986.

4.	Evidence submitted since the June 1996 Board decision is 
so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a gastrointestinal disability, including 
ulcers.  

5.	Evidence submitted since the March 1986 Board decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a back disability.



CONCLUSIONS OF LAW

1.	The June 1996 Board decision is final.  38 U.S.C. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.	New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability, including ulcers and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

3.	The March 1986 Board decision is final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1985); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).

4.	New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for a back disability and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the appellant's claims 
were denied by the RO in September 1999.  Subsequently, the 
RO issued a Statement of the Case (SOC) dated in November 
1999, and Supplemental Statements of the Case (SSOC) dated in 
February 2000, and June 2002 which informed the appellant 
that reopening of his claims was being denied because he had 
not presented new and material evidence to reopen his claim.  
The SOC and SSOC discussed the RO's conclusions, indicated 
what evidence had been obtained, and provided reasons and 
bases for the decision.  The veteran has been informed of the 
provisions of the VCAA in the SSOC from June 2002 as well as 
in a letter dated June 28, 2001.  The veteran has also been 
informed what actions he must take and what actions the RO 
will take on his claim by the SSOC and by the June 28, 2001 
letter, as well as by the Board's remand decision from 
February 2001.  The RO obtained the veteran's service medical 
records, private medical records, VA treatment notes, and 
numerous statements from the veteran.  There is no indication 
that there is any additional evidence available except as 
described below in the remand portion of this decision.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand with respect to the claim for service 
connection for a back disability would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  New and material evidence to reopen claims for service 
connection.

Prior, unappealed Board decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claims of entitlement to service connection for a 
gastrointestinal disability, including ulcers and a low back 
disability were filed prior to August 29, 2001.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.


Service connection for a gastrointestinal disability, 
including ulcers

Entitlement to service connection for a stomach disability, 
including ulcers was denied by the Board in a decision dated 
in June 1996.  This decision was not appealed and is final. 
38 U.S.C. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  Service connection was denied because 
there was no evidence showing any current stomach disability 
or any current ulcers.

Evidence offered since the claim was most recently denied in 
June 1996 includes VA treatment notes from April 2000 to June 
2001, an examination report from Dr. Perez dated in June 
1992, and statements from the veteran.  The Social Security 
records and the report from Dr. Perez both clearly indicate 
that the veteran has been suffering from ulcers. The veteran 
has stated that he suffered from ulcers in service and 
consistently since service.

The Board finds the additional evidence, specifically the 
Social Security records and the report from Dr. Perez to be 
new and material to the issue of service connection for a 
gastrointestinal disability, including ulcers.  The Board 
denied service connection in 1996 when it found that 
additional evidence, which did not demonstrate current 
gastrointestinal disability, including ulcers, was not new 
and material.  The new evidence clearly shows that the 
veteran suffers from a disability.  For purposes of 
determining if new and material evidence has been presented, 
the Board presumes it to be credible.  Since the additional 
evidence reflects the presence of disability (which was not 
demonstrated in the evidence considered by the Board in 
1996), it is material.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran suffers 
from a current gastrointestinal disability, including ulcers, 
and to be of such significance that it must be considered 
together with all of the evidence to fairly decide the merits 
of the veteran's claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for a 
gastrointestinal disability, including ulcers is reopened.
B.  Service connection for a low back disability

Entitlement to service connection for a back disability was 
denied by the Board in a decision dated in March 1986.  This 
decision was not appealed and is final. .  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1985); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).  Service connection was denied because there was no 
evidence establishing a link between a back disability and 
service.

Evidence offered since the claim was most recently denied in 
March 1986 includes VA treatment notes from 1991 to 1992 and 
from April 2000 to June 2001, records from the Social 
Security Administration, records from Dr. Quilichini dated 
from 1076 to 1985, a treatment note from Dr. Vazquez dated in 
September 1959, a treatment note from Dr. Torres dated in 
January 1969, and a treatment note from Dr. Rigual dated in 
September 1987.  The veteran also submitted a large number of 
his own statements and letters.  Additionally, the veteran 
submitted documents from the Commonwealth Oil Refining Co, 
and insurance documents related to an accident in 1971 (these 
records are duplicates of records previously considered and 
are not considered new).

Much of this evidence is new, since it was not available at 
the time of the 1986 Board decision.  However, none of the 
new evidence tends to establish the essential elements that 
were the specified bases for denial of the veteran's claim 
previously; that is the lack of evidence showing that the 
veteran suffers from a back disability that is linked to 
service.  None of the new evidence suggests that back 
disability owes its etiology to service.  The Social Security 
records do indicate a back disability but there is no 
etiology suggested other than the veteran's assertion that 
his disability began in 1988 which is almost 35 years after 
he left service. The evidence from Dr. Quilichini indicate 
that he began treating the veteran for spondylysis of the 
lumbar spine in 1975 which is more than 20 years after the 
veteran left service.  Dr. Quilichini's notes do not indicate 
any etiology for the disability.  The copy of Dr. Vazquez's 
treatment note, which appears to be dated in September 1959, 
does suggest the presence of dorso-lumbar pain, but does not 
indicate any etiology or link to service.  Dr. Torres' 
treatment note dated in January 1969 indicates that almost 15 
years after service the veteran was suffering from a slight 
lipping at the margins of two or three vertebrae indicative 
of an early spondylysis.  Dr. Rigual's treatment note from 
1987 suggests that the veteran may have been born with a 
disability although it is not clear what disability is 
indicated.  None of this evidence suggests a link between a 
current back disability and service.  In fact, the veteran 
has submitted no new evidence that tends to establish the 
specified basis for the 1986 denial.  There is no showing 
that a current back disability is linked to service.

The evidence is deemed credible -- including the statements 
of the veteran regarding his belief that he has a current 
disability linked to service -- but the veteran is not a 
medical professional, and while he is competent to describe 
symptoms, as a layperson he is not competent to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The remaining medical evidence is 
completely silent as to etiology for a back disability.  
Though the veteran has been asked to submit evidence showing 
a link to service in order to reopen his claim, he has been 
unable to do so.  Material evidence is evidence that "tends 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that the evidence did not show that he 
had a back disability that was linked to service.  Since the 
new evidence does not show any such link, the claim for 
service connection for a back disability cannot be reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a gastrointestinal 
disability, including ulcers, and the claim is reopened.

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disability, and the 
claim is not reopened.

REMAND

The claim for service connection for a gastrointestinal 
disability, including ulcers having been reopened, the Board 
finds that it is necessary to remand this claim to the RO for 
further evidentiary development.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999).  A VA 
examination should be conducted to establish the nature and 
etiology of the veteran's gastrointestinal disability, 
including ulcers, if any.  An examination should include 
review of all of the evidence in the claims folder and the 
examiner should be asked to determine what stomach 
disabilities, if any, the veteran suffers from, and if any 
are diagnosed, whether or not they are related to service.

Accordingly, this case is REMANDED for the following:

1.	The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
a gastrointestinal disability, 
including ulcers, including all VA 
facilities.  After securing the 
necessary release, the RO should 
obtain these records.

2.	The veteran should be afforded a VA 
examination to determine the nature 
and etiology of the veteran's 
gastrointestinal disability, if any.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
is specifically requested, if a 
gastrointestinal disability is 
diagnosed, to offer an opinion as to 
whether it is more likely, less 
likely, or as likely as not that any 
gastrointestinal disability is related 
to the veteran's service.  The 
examiner should reconcile his opinion 
with the evidence in the file 
including the report of medical 
history in the service medical records 
showing a complaint of stomach 
problems; the treatment at St. Luke's 
Hospital in August and September 1955 
that suggested an initial impression 
of peptic ulcer disease, and a final 
diagnosis of achloryhydria; the VA 
examinations in August 1982, January 
1984, and February 1989 that do not 
show any diagnosis of a 
gastrointestinal disability, including 
ulcers; the report from Dr. Perez 
diagnosing ulcers in June 1992; and 
the Social Security records showing a 
diagnosis of ulcers.  The examiner 
should reconcile his or her opinion 
with those in the claims folder, and 
is requested to offer a complete 
rationale for any opinion provided.

3.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



